Order entered October 6, 2021




                                     In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-21-00836-CV

         JOHN ROCHON, SR. AND DONNA ROCHON, Appellants

                                       V.

                     JGB COLLATERAL, LLC, Appellee

              On Appeal from the 160th Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. DC-20-19011

                                    ORDER

      Before the Court is Gina Udall’s October 4, 2021 request to extend time to

file the reporter’s record. We GRANT the request to the extent that we extend the

time to October 25, 2021.


                                            /s/   KEN MOLBERG
                                                  JUSTICE